DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	According to paper filed March 4th 2020, claims 1-11 are pending for examination with a December 29th 2017 priority date under 35 USC §111(a).

Claim Rejections - 35 USC § 101
3.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites a view switching “method” comprising steps that may be performed manually and/or mentally. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.
It is not clear what hardware component(s) are needed for implementing these steps, such as a computer processor. Accordingly, the recited steps is non-statutory subject matter.
Same rationale applies to claim 6.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 10-11 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	The “a top” recited in claim 10 of the “first screen shot is placed on a top of the display area to cover the first view for the displaying of the first screen shot” feature is unclear. It is unclear if “a top” actually means “a corner” of the display screen? Said feature is cited as “displaying the first screenshot in the display area” in the present Office action until further clarification provided.
	The “program background” recited in claim 11 of the “first view is updated with the second view in a program background for the switching from the first view to the second view” feature is unclear. It is unclear if “program background” actually means “in the background” of the display program history? Said feature is cited as “updating wallpaper” in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 6, and 9-10 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Horiguchi (US 10,904,608), hereinafter Horiguchi.
Claim 1
“capturing a currently displayed first view based on a received view switching request to obtain a first screenshot; displaying the first screenshot; switching from the first view to a second view; and switching from displaying of the first screenshot to a display of the second view” Horiguchi claim 9 recites “display a first video content on a first area of the screen, receive a command to capture an image of the first video content…. generate the screenshot of the first area of the screen…. displaying the generated screenshot in a second area of the screen”.

Claims 6 & 9
Claims 6 and 9 are each rejected for the similar rationale given for claim 1.

Claim 10
“wherein the first screen shot is placed on a top of the display area to cover the first view for the displaying of the first screen shot” Horiguchi claim 9 recites “display a first video content on a first area of the screen, receive a command to capture an image of the first video content…. generate the screenshot of the first area of the screen…. displaying the generated screenshot in a second area of the screen”.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-5, 7-8, and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Horiguchi (US 10,904,608), hereinafter Horiguchi, and further in view of Hekkala et al. (US 2014/0184452), hereinafter Hekkala.
Claim 2
“Capturing a currently displayed second view based on a received previous-view request to obtain a second screenshot; displaying the second screenshot; switching from display of the second screenshot to display of the first screenshot; switching from the second view to the first view; and removing or hiding the first screenshot to display the first view” Hekkala [0103] discloses “a put-to-back gesture may be available on the electronic device to take a screenshot and place it to the second display area without any additional action….the screenshot be sent or referenced in a request from the put-to-back application to the processor module”.

Horiguchi and Hekkala disclose analogous art. However, Horiguchi does not spell out the “previous-view request” as recited above. It is disclosed in Hekkala. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Hekkala into Horiguchi to enhance its application screenshot management functions.

Claim 3
“wherein the method is applied to a hybrid app comprising a web view and a native element, the hybrid app comprises a page based on a single-page application (SPA), and the page comprises the first view and the second view” Hekkala [0107] discloses “a Rich Site Summary (often dubbed ‘Really Simple Syndication’)—RSS reader application, for which settings may be adjusted from a first display area application icon”. 

Claim 4
“wherein the capturing a currently displayed first view and the switching from display of the first screenshot to display of the second view are performed by invoking a native application programming interface (API)” Horiguchi col.16 lines 53-62 discloses “the CPU 201 causes the SNS processor 240 to operate, to issue a command to generate a screenshot to the screenshot generator 240 via the API”. 

Claim 5
“triggering a previous-view request based on a received switch-back operation for the native element” Hekkala [0103] discloses “[a]n input interface event….may switch between put-to-back screenshots from the history.”

Claims 7-8
Claims 7 and 8 are rejected for the similar rationale given for claims 2 and 3 respectively.

Claim 11
“wherein the first view is updated with the second view in a program background for the switching from the first view to the second view” Hekkala [0090] discloses “Static wallpapers may have update interval option”.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175